Case 1:18-cv-01154-PLM-PJG ECF No. 9 filed 01/28/19 PageID.30 Page 1 of 2



                  UNITED STATES DISTRICT COURT
                            FOR THE
                  WESTERN DISTRICT OF MICHIGAN

Stanley Meelker                         )
                   Plaintiff,           )
                                        )
       v.                               )
                                        ) Case No.: 1:18-cv-01154-PLM-PJG
Student Assistance Corporation,         )
                                        )
                   Defendant.           )
                                        )
                                        )

                       STIPULATION TO DISMISS

TO THE CLERK:

      Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto

stipulate to the dismissal with prejudice and with each party to bear its own

costs and fees.


/s Joshua P. Lushnat               /s/ Joseph C. Hoeffel
Joshua P. Lushnat, Esq.             Joseph C. Hoeffel, Esq.
Ogletree Deakins Nash Smoak &       Kimmel & Silverman, P.C.
Stewart PC (MI)                     30 East Butler Pike
34977 Woodward Ave., Ste. 300       Ambler, PA 19002
Birmingham, MI 48009                Phone: 215-540-8888
Phone: (248) 723-6140               Fax: 877-788-2864
Email:                              Email: jhoeffel@creditlaw.com
joshua.lushnat@ogletreedeakins.com Attorney for Plaintiff
Attorney for the Defendant
                                    Date: January 28, 2019
Date: January 28, 2019

                                BY THE COURT:
                                _________________________
                                                     J.
Case 1:18-cv-01154-PLM-PJG ECF No. 9 filed 01/28/19 PageID.31 Page 2 of 2



                           Certificate of Service

      I hereby certify that I have served a copy of the foregoing document
by Notice of Electronic Filing on this 28th day of January, 2019:


Joshua P. Lushnat, Esq.
Ogletree Deakins Nash Smoak & Stewart PC (MI)
34977 Woodward Ave., Ste. 300
Birmingham, MI 48009
Phone: (248) 723-6140
Email: joshua.lushnat@ogletreedeakins.com
Attorney for the Defendant

                                       /s/ Joseph C. Hoeffel
                                       Joseph C. Hoeffel, Esq.
                                       Kimmel & Silverman, P.C.
                                       30 East Butler Pike
                                       Ambler, PA 19002
                                       Phone: 215-540-8888
                                       Fax: 877-788-2864
                                       Email: jhoeffel@creditlaw.com
                                             Attorney for the Plaintiff
